Citation Nr: 1610631	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for a neck condition, to include as secondary to the residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for a right shoulder condition, to include as secondary to the residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for a left shoulder condition, to include as secondary to the residuals of a traumatic brain injury (TBI).

6.  Entitlement to service connection for an eye condition, to include refractive error, to include as secondary to a service-connected head injury or the residuals of a traumatic brain injury (TBI).

7.  Entitlement to service connection for prostate cancer.

8.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for migraines, cluster headaches.

9.  Entitlement to service connection for migraines, cluster headaches, to include as secondary to the residuals of a traumatic brain injury (TBI).

10.  Entitlement to an increased rating in excess of 10 percent for hypertension.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982 and from August 2001 to April 2002, with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals  (Board) on appeal of October 2013, December 2013, February 2014, July 2015, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The December 2013 rating decision denied entitlement to service connection for migraines, cluster headaches to include as secondary to service-connected head injury, for failure to submit new and material evidence.  The issue of entitlement to service connection for migraines had previously been denied, originally in a January 2006 rating decision. 

The RO issued a January 2016 rating decision denying an increased rating in excess of 10 percent for hypertension.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2016.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the February 2016 NOD.

The RO issued a July 2015 rating decision denying entitlement to service connection for sleep apnea.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2015. The record does not indicate that a Statement of the Case (SOC) has been issued in response to the July 2015 NOD.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a traumatic brain injury, a heart condition, diabetes mellitus, and a left knee condition have been raised by the record in February 2014 and August 2013 claims, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With the exception of the Veteran's claim to reopen for migraines, cluster headaches, and entitlement to service connection for a bilateral hearing loss disability, the issues listed above of are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The December 2007 rating decision denying entitlement to service connection for migraines is final.
 
2. Evidence received after the December 2007 final decision, with respect to entitlement to service connection for migraines, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

3. The preponderance of the evidence is against a finding that the Veteran currently has a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The December 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2. New and material evidence has been received to reopen the claim for service connection for migraines.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a)  (2015).

3. A bilateral hearing loss disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The December 2007 rating decision denied entitlement to service connection for migraines for failure to submit new and material evidence.  This decision was not appealed by the Veteran and as a result became final.  The Veteran's claim had previously been denied in a January 2006 rating decision because there was no evidence of a current chronic disability or any link between such a condition and military service.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current migraine disability or a link between such a condition and the Veteran's active duty service.

The evidence of record, including May 2013 and  November 2013 VA examinations, indicates that the Veteran has a currently diagnosed headache disability.  This evidence suggests that the Veteran has a current headache disability.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for migraines on appeal.  Pursuant to the record, the Board has recharacterized the issue to entitlement to service connection for migraines, cluster headaches, to include as secondary to the residuals of a traumatic brain injury (TBI).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was advised by November 2013 and February 2014 letters of the evidence and information necessary to substantiate his service connection claims for hearing loss, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the December 2013 and February 2014 rating decisions which denied service connection for a right ear hearing loss disability and a left ear hearing loss disability, respectively.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA examination for his claimed bilateral hearing loss disability in November 2013.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Service Connection for a Bilateral Hearing Loss Disability

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The Veteran currently asserts that he suffers from a bilateral hearing loss disability, which is a result of his active duty military service.  The Veteran filed a claim for right ear hearing loss in October 2013.  Pursuant to this claim the Veteran was afforded a November 2013 VA audiological examination.  The Veteran's claim for a right ear hearing loss disability was denied in a December 2013 rating decision.  The Veteran clarified in a February 2014 statement that he sought service connection for a bilateral hearing loss disability.  Service connection for a left ear hearing loss disability was denied in a February 2014 rating decision.

At the Veteran's November 2014 VA audiological examination, the following puretone thresholds and Maryland CNC speech discrimination scores were recorded:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
25
20
25
25
20
94
LEFT
15
15
25
25
15
94

These objective findings are not consistent with a bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.385.  There is no additional objective medical evidence during the pendency of the appeal indicating that the Veteran has a bilateral hearing loss disability consistent with the provisions of 38 C.F.R. § 3.385. 

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a bilateral hearing loss disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In reaching this conclusion, the Board has no reason to question that the Veteran experiences subjective symptoms consistent with hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In fact, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of a bilateral hearing loss disability is not subject to lay diagnosis. While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the assertions of the Veteran and his representative that he currently has a bilateral hearing loss disability are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau, supra.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that a bilateral hearing loss disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.


ORDER

The previously denied claim of entitlement to service connection for migraines, cluster headaches is reopened on the basis of new and material evidence; to that extent only, the appeal is granted. 

Entitlement to service connection for a bilateral hearing loss disability is denied.
REMAND

Increased Rating PTSD

The Veteran's most recent VA psychiatric examination was in November 2013.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the record indicates that the Veteran has been hospitalized twice.  In addition, the Veteran filed a November 2015 increased rating claim for PTSD.  This suggests a possible worsening of the Veteran's condition, and as a result, a new examination is warranted to determine the current severity of the Veteran's PTSD symptoms.

Service Connection Neck, Bilateral  Shoulder, and Prostate Cancer

The Board notes that the Veteran has not been afforded a VA examination to determine the etiology of his claimed neck condition, bilateral shoulder condition, and prostate cancer.  The Board finds that the evidence of record is sufficient to warrant an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  In performing the examination and rendering an opinion as to the etiology of the Veteran's claimed neck and bilateral shoulder conditions, the examiner should address the potential of such conditions being secondary to the residuals of a traumatic brain injury (TBI).

Service Connection Eye Condition

The Board notes that at a May 2013 VA examination, the Veteran was diagnosed with refractive error in both eyes.  The examiner provided an opinion specific to the right eye and concluded that the Veteran's vision loss in the right eye was less likely than not related to service, to include the result of a head injury and/or headaches while in service.  The examiner explained that the Veteran's vision loss in the right eye is due to refractive error which is a genetically determined condition that is correctable with spectacles.

The Board notes that the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Generally, refractive errors are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711  (July 18, 1990).

The Board finds that a clarifying opinion is necessary in order to address whether the Veteran's bilateral eye condition, diagnosed as refractive error in both eyes at the May 2013 VA examination, is subject to a superimposed disease or injury which created additional disability, to include the residuals of a TBI.

Service Connection Migraines

The Board notes May 2013 and November 2013 VA examinations in which the examiners determined that that Veteran's claimed headaches were less likely than not secondary to his head injury.  However, the examiner's did not address the potential that such headaches were aggravated by the Veteran's service-connected head injury, or the TBI.  As a result, the Board finds that remand is necessary for a clarifying opinion.

Increased Rating Hypertension and Service Connection Sleep Apnea

As previously discussed, a SOC was not issued with respect to the Veteran's service connection claim for sleep apnea or increased rating claim for hypertension.  The RO issued a January 2016 rating decision denying an increased rating in excess of 10 percent for hypertension.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2016.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the February 2016 NOD.  The RO issued a July 2015 rating decision denying entitlement to service connection for sleep apnea.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2015. The record does not indicate that a Statement of the Case (SOC) has been issued in response to the July 2015 NOD.

As a SOC was not issued with respect to either issue, the Board does not have jurisdiction over the matters and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

TDIU

The Board finds that the results of the new VA examinations are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

Take appropriate steps to obtain any VA treatment records.  Document all steps taken to obtain the records in the file.
2. Issue a Statement of the Case referable to the Veteran's increased rating claim for hypertension.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.
 
3. Issue a Statement of the Case referable to the Veteran's service connection claim for sleep apnea.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

4. Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD with depressive disorder.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD and depressive disorder.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  All opinions must be supported by a complete rationale in a typewritten report.

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

5.  Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed neck or bilateral shoulder condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

After a thorough medical examination and review of the claims file, the examiner must:

(a) Provide a specific diagnosis for any current neck and/or bilateral shoulder disability.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed neck and/or bilateral shoulder disability originated during, or is etiologically related to, active duty service. 

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed neck and/or bilateral shoulder disability was caused by, or is aggravated by the Veteran's service-connected head injury or the residuals or traumatic brain injury, or any other service-connected condition. 

If the Veteran's head injury or any service-connected condition aggravates (i.e., permanently worsens) a neck and/or bilateral shoulder disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

6.  Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed eye condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

After a thorough medical examination and review of the claims file, the examiner must:

 (a) Provide a specific diagnosis for any current eye disability.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that a bilateral eye condition is subject to a superimposed disease or injury which created additional disability, to include the residuals of a head injury or TBI.
If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

7. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's claimed prostate cancer.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

After a thorough medical examination and review of the claims file, the examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's prostate cancer originated during, or is etiologically related to, active duty service. 

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

8. Schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed migraine, cluster headaches condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

After a thorough medical examination and review of the claims file, the examiner must:

(a) Provide a specific diagnosis for any current migraine, cluster headaches condition.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed migraine, cluster headaches originated during, or is etiologically related to, active duty service.  

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed migraine, cluster headaches was caused by, or is aggravated by the Veteran's service-connected head injury or the residuals or traumatic brain injury, or any other service-connected condition. 

If the Veteran's head injury or any service-connected condition aggravates (i.e., permanently worsens) migraine, cluster headaches, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

9. Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
10. After undertaking any other development deemed appropriate for the claims on appeal to include entitlement to TDIU, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


